Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 07/09/2022. Applicant amended claims 1, 6-7, 10 and 16. Claims 1-18 are presented for examination and based on current examiner’s amendment claims 1-18 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 07/09/2022, with respect to claims 1-18 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Terminal Disclaimer
3.	The terminal disclaimer filed on 07/09/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Drawings
4.	The drawings (Fig. 4) were received on 07/09/2022.  These drawings are acceptable.


Examiner’s Amendment

5.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Jeffrey Hsu (Reg. No. 63,063).

The application has been amended as follows:
	
Claims:
Claims 1, 4-7, 10 and 13-16 are amended as follows:
1. (Currently Amended) A protection circuit, applied to an electronic device comprising a first voltage source, a second voltage source, a first power output interface and a second power output interface, wherein the first voltage source generates a first supply voltage to the first power output interface and the second voltage source generates a second supply voltage to the second power output interface, the protection circuit comprising:
a first switch element, coupled between the first voltage source and the first power output interface; 
a second switch element, coupled between the second voltage source and the second power output interface; 
a first detection circuit, coupled to the first voltage source and the first power output interface, for detecting an output voltage value of the first power output interface to generate a first detection result; and
a second detection circuit, coupled to the second voltage source and the second power output interface,for detecting an output voltage value of the second power output interface to generate a second detection result; 
wherein[[,]] the first switch element, according to the second detection result, connects the first voltage source to the first power output interface to allow the first power output interface to output power to an external terminal, or disconnects the first voltage source from the first power output interface.

4. (Currently Amended) The protection circuit according to claim 1, wherein when the second detection result indicates that the output voltage value of the second power output interface is higher than a threshold, the first switch element disconnects the first voltage source from the first power output interface; and when the second detection result indicates that the output voltage value of the second power output interface is not higher than the threshold, the first switch connects the first voltage source to the first power output interface.

5. (Currently Amended) The protection circuit according to claim 1, wherein the second detection circuit comprises a voltage dividing circuit that performs voltage dividing on the output voltage value of the second power output interface to generate a voltage divided signal, and the second detection result is generated according to the voltage divided signal.

6. (Currently Amended) The protection circuit according to claim 5, wherein the voltage divided signal is directly used as the second detection result, and the first switch element determines, directly according to a level of the voltage divided signal, whether to connect the first voltage source to the first power output interface or disconnect the first voltage source from the first power output interface.

7. (Currently Amended) The protection circuit according to claim 1, wherein[[,]] the second switch element, according to the first detection result, connects the second voltage source to the second power output interface to allow the second power output interface to output power to the external terminal, or disconnects the second voltage source from the second power output interface.

10. (Currently Amended) A protection method for an electronic device, the electronic device comprising a first voltage source, a second voltage source, a first power output interface and a second power output interface, wherein the first voltage source generates a first supply voltage to the first power output interface and the second voltage source generates a second supply voltage to the second power output interface, the protection method comprising:
detecting an output voltage value of the first power output interface to generate a first detection result in order to control a second switch element coupled between the second voltage source and the second power output interface;
detecting an output voltage value of the second power output interface to generate a second detection result in order to control a first switch element coupled between the first voltage source and the first power output interface; and
according to the second detection result, connecting [[a]]the first voltage source to the first power output interface to allow the first power output interface to output power to an external terminal, or disconnecting the first voltage source from the first power output interface.

13. (Currently Amended) The protection method according to claim 10, wherein the step of, according to the second detection result, connecting the first voltage source to the first power output interface to allow the first power output interface to output power to the external terminal, or disconnecting the first voltage source from the first power output interface comprises:
when the second detection result indicates that the output voltage value of the second power output interface is higher than a threshold, disconnecting the first voltage source from the first power output interface; and
when the second detection result indicates that the output voltage value of the second power output interface is not higher than the threshold, connecting the first voltage source to the first power output interface.

14. (Currently Amended) The protection method according to claim 10, wherein the step of detecting the output voltage value of the second power output interface to generate the second detection result comprises:
performing voltage dividing on the output voltage value of the second power output interface by a voltage dividing circuit to generate a voltage divided signal; and
generating the second detection result according to the voltage divided signal.

15. (Currently Amended) The protection method according to claim 14, wherein the voltage divided signal is directly used as the second detection result, and the step of, according to the second detection result, connecting the first voltage source to the first power output interface to allow the first power output interface to output power to the external terminal, or disconnecting the first voltage source from the first power output interface comprises:
determining, directly according to a level of the voltage divided signal, whether to connect the first voltage source to the first power output interface or disconnect the first voltage source from the first power output interface.

16. (Currently Amended) The protection method according to claim 10, further comprising:
according to the first detection result, connecting [[a]]the second voltage source to the second power output interface to allow the second power output interface to output power to the external terminal, or disconnecting the second voltage source from the second power output interface.

Reasons for Allowance

6.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-9; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A protection circuit, applied to an electronic device comprising a first voltage source, a second voltage source, a first power output interface and a second power output interface, wherein the first voltage source generates a first supply voltage to the first power output interface and the second voltage source generates a second supply voltage to the second power output interface, the protection circuit comprising: a first switch element, coupled between the first voltage source and the first power output interface; a second switch element, coupled between the second voltage source and the second power output interface; a first detection circuit, coupled to the first voltage source and the first power output interface, for detecting an output voltage value of the first power output interface to generate a first detection result; and a second detection circuit, coupled to the second voltage source and the second power output interface, for detecting an output voltage value of the second power output interface to generate a second detection result; wherein the first switch element, according to the second detection result, connects the first voltage source to the first power output interface to allow the first power output interface to output power to an external terminal, or disconnects the first voltage source from the first power output interface”. As recited in claims 1-9.

Claims 10-18; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A protection method for an electronic device, the electronic device comprising a first voltage source, a second voltage source, a first power output interface and a second power output interface, wherein the first voltage source generates a first supply voltage to the first power output interface and the second voltage source generates a second supply voltage to the second power output interface, the protection method comprising: detecting an output voltage value of the first power output interface to generate a first detection result in order to control a second switch element coupled between the second voltage source and the second power output interface; detecting an output voltage value of the second power output interface to generate a second detection result in order to control a first switch element coupled between the first voltage source and the first power output interface; and according to the second detection result, connecting the first voltage source to the first power output interface to allow the first power output interface to output power to an external terminal, or disconnecting the first voltage source from the first power output interface”. As recited in claims 10-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839